     Case 3:15-cr-00575-GPC Document 438 Filed 01/19/21 PageID.2038 Page 1 of 7




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                           Case No.: 15-cr-575-GPC-1
11                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
12   v.                                                  RECONSIDERATION
13   RAFAEL LOPEZ-ONTIVEROS
                                                         [ECF No. 428.]
14                                    Defendant.
15
16         Before the Court is Defendant Rafael Lopez-Ontiveros’s motion for
17   reconsideration of the Court’s denial of his motion to reduce sentence under 18 U.S.C. §
18   3582(c). ECF No. 428. The Government has filed an opposition. ECF No. 430. For the
19   reasons that follow, Lopez-Ontiveros’s motion for reconsideration is DENIED.
20           I.   BACKGROUND
21         On August 17, 2020, Lopez-Ontiveros filed a motion to reduce his sentence,
22   arguing that a sentence reduction is warranted given the threat posed by the COVID-19
23   pandemic. ECF No. 413. Lopez-Ontiveros had already been infected with COVID-19,
24   and he argued that his medical conditions put him at increased risk of severe effects were
25   he to contract the illness again, particularly because he had not fully recovered. Id. On
26   October 6, 2020, this Court issued an order denying Lopez-Ontiveros’s motion. ECF No.
27   426. The Court found that although Lopez-Ontiveros had demonstrated he was at some
28                                                   1
                                                                                     15-cr-575-GPC-1
     Case 3:15-cr-00575-GPC Document 438 Filed 01/19/21 PageID.2039 Page 2 of 7




 1   risk of reinfection with a serious case of COVID-19, reduction of his sentence would not
 2   be consistent with the 18 U.S.C. § 3553 sentencing factors and Lopez-Ontiveros had not
 3   established he would not present a danger to the public upon his release. ECF No. 426.
 4          II.   DISCUSSION
 5         The Federal Rules of Criminal Procedure do not explicitly provide for motions for
 6   reconsideration. However, the Ninth Circuit has stated that “post-judgment motions for
 7   reconsideration may be filed in criminal cases.” See United States v. Martin, 226 F.3d
 8   1042, 1047 n.7 (9th Cir. 2000). District courts have generally reviewed such motions
 9   under the standard set forth in Federal Rules of Civil Procedure 59(e) and 60(b). See
10   United States v. Mendez, No. CR-07-00011 MMM, 2008 WL 2561962, at *2 (C.D. Cal.
11   June 25, 2008); United States v. Amezcua, No. 1:93-CR-5046-AWI-1, 2015 WL
12   5165235, at *1 (E.D. Cal. Sept. 2, 2015), aff’d, 670 F. App’x 454 (9th Cir. 2016).
13         A motion under Rule 59(e) “should not be granted, absent highly unusual
14   circumstances, unless the district court is presented with newly discovered evidence,
15   committed clear error, or if there is an intervening change in the controlling law.” Herbst
16   v. Cook, 260 F.3d 1039, 1044 (9th Cir. 2001) (quoting McDowell v. Calderon, 197 F.3d
17   1253, 1255 (9th Cir.1999)); see also Nunes v. Ashcroft, 375 F.3d 805, 807 (9th Cir.
18   2004). Similarly, under Rule 60, a motion for “relief from a final judgment order or
19   proceeding” may be granted in the case of: (1) mistake, inadvertence, surprise, or
20   excusable neglect; (2) newly discovered evidence; or (3) fraud; or if (4) the judgment is
21   void; (5) the judgment has been satisfied; or (6) for any other reason that justifies relief.
22   Fed. R. Civ. P. 60(b). Whether or not to grant reconsideration is left to the sound
23   discretion of the district court. United States v. Bailey, No. 3:13-CR-30460CAB-1, 2016
24   WL 10675909, at * 1 (S.D. Cal Oct. 25, 2016) (citing Nation v. Norris, 331 F.3d 1041,
25   1046 (9th Cir. 2003)). This District’s Civil Local Rules also provide guidance on
26   motions for reconsideration, requiring the party seeking reconsideration to indicate “what
27
28                                                  2
                                                                                       15-cr-575-GPC-1
     Case 3:15-cr-00575-GPC Document 438 Filed 01/19/21 PageID.2040 Page 3 of 7




 1   new or different facts and circumstances are claimed to exist which did not exist, or were
 2   not shown, upon such prior application.” Civ. L.R. 7.1(i)(1).
 3         Lopez-Ontiveros moves to reconsider the Court’s order denying a reduction of his
 4   sentence. Section 3582(c)(1)(A) permits a sentence reduction only upon a showing of
 5   “extraordinary and compelling reasons,” and only if “such a reduction is consistent with
 6   applicable policy statements issued by the Sentencing Commission.” Section 1B1.13 of
 7   the Sentencing Guidelines further explains that a sentence reduction under 18 U.S.C. §
 8   3582(c)(1)(A) may be ordered where a court determines, “after considering the factors set
 9   forth in 18 U.S.C. § 3553(a),” that:
10         (1) (A) Extraordinary and compelling reasons warrant the reduction;
11                                                 ...
12         (2) The defendant is not a danger to the safety of any other person or to the
13         community, as provided in 18 U.S.C. § 3142(g); and
14         (3) The reduction is consistent with this policy statement.
15         In the instant motion, Lopez-Ontiveros argues the Court erred in finding that he
16   would pose a danger to the community if released and that reducing his sentence to time-
17   served would not adequately reflect the seriousness of the offense, promote respect for
18   the law, or provide just punishment. Lopez-Ontiveros also reiterates the conditions of
19   confinement at FCI Lompoc that he states place him at increased risk for being reinfected
20   with COVID-19 and suffering serious complications. The Court notes that these
21   contentions were available to Lopez-Ontiveros at the time he submitted his initial motion,
22   and most were before the Court when it considered his initial motion for reduction of
23   sentence; with regard to Lopez-Ontiveros’s arguments that he is at risk of reinfection, the
24   Court indeed found in its previous order that he was at some risk. See ECF No. 426. The
25   Court therefore finds that the motion does not meet the standards for reconsideration as
26   reflected in Rule 59(e), Rule 60(b), or Civil Local Rule 7.1(i)(1), as it fails to identify
27   new facts or arguments or point to clear error by the Court. In any case, the Court finds
28                                                3
                                                                                       15-cr-575-GPC-1
     Case 3:15-cr-00575-GPC Document 438 Filed 01/19/21 PageID.2041 Page 4 of 7




 1   Lopez-Ontiveros has not made a showing that he is entitled to a reduction in his sentence
 2   based on the information included in his motion for reconsideration.
 3         A.     Danger to the Community
 4         Lopez-Ontiveros argues that his rehabilitation while in prison, as evidenced by his
 5   completion of almost three dozen vocational, training, and substance abuse programs
 6   during prison as well as his strong performance in various jobs while incarcerated,
 7   indicate that he no longer poses a danger to the community. ECF No. 428 at 4; ECF No.
 8   435-1 at 10, 18. He also points to the non-violent nature of his underlying offense and
 9   his criminal history. Id. The Government counters that despite the non-violent nature of
10   Lopez-Ontiveros’s underlying offense and criminal history, considerations of public
11   safety are not limited to whether the defendant presents a direct threat of violence, but
12   rather can extend to the dangers posed by drug trafficking. ECF No. 430 at 3 (quoting
13   United States v. Aileman, 165 F.R.D. 517, 596 (N.D. Cal. 1996).
14         The Court commends the efforts Lopez-Ontiveros has made towards rehabilitation
15   while in custody and appreciates that he has significant family support and a genuine
16   desire to be there for his children. However, consistent with its previous order, the Court
17   finds that Lopez-Ontiveros has not shown that he would not pose a danger to the
18   community if released. At Lopez-Ontiveros’s sentencing, the Court found that he had a
19   supervisory role in the drug trafficking organization and obtained large amounts of
20   methamphetamine imported from Mexico, which was ultimately distributed through at
21   least one other individual working under Lopez-Ontiveros. ECF No. 358 at 6, 8, 21.
22   Although his underlying offense was non-violent, district courts have denied
23   compassionate release when the defendant had a leadership role in or a history
24   participating in drug trafficking schemes, citing concerns about public safety. E.g.,
25   United States v. Sandoval, No. CR14-5104RBL, 2020 WL 3077152, at *6 (W.D. Wa.
26   June 10, 2020) (denying compassionate release because defendant “lead a drug
27   trafficking organization” and “[n]othing about the COVID-19 pandemic reduces the
28                                               4
                                                                                     15-cr-575-GPC-1
     Case 3:15-cr-00575-GPC Document 438 Filed 01/19/21 PageID.2042 Page 5 of 7




 1   danger of drugs”); United States v. Legaspi, No. 19-cr-1671-2-L, 2020 WL 5642748, at
 2   *4 (S.D. Cal. Sep. 22, 2020) (“The Court finds that Defendant’s drug addiction, criminal
 3   history, and inability to successfully complete terms of parole or probation indicate that,
 4   despite his new sobriety in custody, he would be a danger to others if the Court was to
 5   grant his motion for compassionate release.”). The Court agrees with this approach. The
 6   sentencing guidelines indicate that courts should look to 18 U.S.C. § 3142(g) for
 7   guidance in determining whether the defendant poses a danger to the safety of any other
 8   person or the community or to the community. U.S.S.G. 1B1.13(2). Section 3142(g) sets
 9   out a number of factors for a court to consider when evaluating its ability to assure the
10   safety of other people and the community, including “the nature and circumstances of the
11   offense charged, including whether the offense . . . involves . . . a controlled substance[.]”
12   18 U.S.C. § 3142(g)(1). The defendant’s personal background and criminal history are
13   also relevant, and Section 3142(g) does not suggest that only a history of violence can
14   support a court’s conclusion that the safety of the community would be at risk. 18 U.S.C.
15   § 3142(g)(3). Thus, although the violence or non-violence of the underlying offense is
16   relevant, 18 U.S.C. § 3142(g)(1), it is not dispositive to the court’s determination.
17         Ultimately, the Court finds that Lopez-Ontiveros’s repeated involvement in drug
18   trafficking and history of supervised release violations demonstrate that Lopez-Ontiveros
19   still presents a danger to the community and accordingly, weigh heavily against his
20   release.
21         B.     Sentencing factors
22         The Court must take into account the sentencing factors set forth in 18 U.S.C. §
23   3353(a) before determining that a reduction in sentence is warranted. 18 U.S.C. §
24   3582(c)(1)(A). These factors include, among other things, the history and characteristics
25   of the defendant; the need for the sentence imposed to reflect the seriousness of the
26   offense; and the need to avoid unwarranted sentence disparities among defendants with
27   similar records who have been found guilty of similar conduct. 18 U.S.C. § 3553(a).
28                                              5
                                                                                      15-cr-575-GPC-1
     Case 3:15-cr-00575-GPC Document 438 Filed 01/19/21 PageID.2043 Page 6 of 7




 1         Lopez-Ontiveros argues that a sentence of time served, which amounts to
 2   approximately 80 months with good time credits included, is appropriate for his offense
 3   in light of these sentencing factors. ECF No. 428 at 5. He argues that a sentence of 80
 4   months would be similar to the sentences imposed on most other members of the same
 5   drug-trafficking conspiracy. Id. The Government argues that Lopez-Ontiveros has not
 6   served a meaningful portion of his sentence and reducing his sentence to time served
 7   would not reflect the seriousness of the offense. ECF No. 430 at 2.
 8         The Court agrees with the Government and finds that reducing Lopez-Ontiveros’s
 9   sentence to the approximately 80 months served with good time credits would not reflect
10   the seriousness of the offense and would create an unwarranted sentencing disparity
11   between similarly-situated defendants. At Lopez-Ontiveros’s sentencing hearing, the
12   Court noted that Lopez-Ontiveros’s offense was “extremely serious,” particularly given
13   his continued involvement with drug trafficking. ECF No. 358 at 22. Although Lopez-
14   Ontiveros’s co-defendants received lower sentences (with exception of co-defendant
15   Margarito Ontiveros), given the large quantity of drugs Lopez-Ontiveros was found to
16   have distributed, the longevity of his involvement in the drug trafficking scheme, and the
17   supervisory role he undertook in the scheme, the Court explicitly recognized Lopez-
18   Ontiveros was not similarly situated to his co-defendants and “warrant[ed] the greatest
19   sentence of all of the defendants.” Id. at 25. Section 3353(a) also does not limit the
20   Court to considering only the potential disparity between co-defendants, but between all
21   similarly-situated defendants who engaged in similar conduct. 18 U.S.C. 3553(a)(6).
22   Lopez-Ontiveros already received a variance from the sentencing guideline range of 262
23   months, indicating that a further reduction would create a significant disparity with
24   similarly situated defendants in other cases. Further, the Court notes that it already
25   considered a number of the arguments regarding his rehabilitation that Lopez-Ontiveros
26   raises here when it imposed the original sentence. See ECF No. 358 at 10, 23–24.
27
28                                                6
                                                                                     15-cr-575-GPC-1
     Case 3:15-cr-00575-GPC Document 438 Filed 01/19/21 PageID.2044 Page 7 of 7




 1         Accordingly, the Court finds that Lopez-Ontiveros has not shown in his motion for
 2   reconsideration that a reduction in his sentence would be consistent with the sentencing
 3   factors in Section 3353(a).
 4         III.   CONCLUSION
 5         For the reasons set forth above, the Motion for Reconsideration is DENIED.
 6         IT IS SO ORDERED.
 7   Dated: January 19, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               7
                                                                                  15-cr-575-GPC-1
